DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,000,762; previously cited) in view of Shinagawa (JPH05169901A; previously cited) and Mancini (US 8,973,632; previously cited).
Chang discloses a two-piece wheel 2 for mounting a tire 4, comprising: a first wheel piece (left-side wheel piece 21 in Fig. 3) having a first threaded hole 212; a second wheel piece (right-side wheel piece 21 in Fig. 3) having a second threaded hole 212; a threaded rod 200 extending through the first threaded hole and the second threaded hole (Fig. 5), wherein the threaded rod is configured to change the axial distance between the first wheel piece and the second wheel piece when it is turned (evident from Fig. 5); and wherein a first rim of the first piece wheel and a second rim of the second rim piece are configured to receive the tire (Fig. 5).
	Chang fails disclose the claimed first and second plurality of bead locks located along the first and second rims, respectively.
Shinagawa, however, teaches a wheel (“automobile wheel” described in paragraph [0009]), comprising: a hub (not shown, but implicitly present to allow the automobile wheel to be connected to an automobile); a rim portion 10 surrounding the hub, the rim portion having an outer surface (unlabeled, but shown in Fig. 1), wherein the outer surface of the rim portion defines a circumference of the wheel (Fig. 1; paragraph [0009]); and a plurality of bead locks 3 spaced along the rim (paragraph [0010]; Figs. 1 and 2), wherein each of the plurality of bead locks is oriented substantially parallel to an axis of rotation of the wheel (Fig. 1), and has an axial length that is greater than a circumferential width (Fig. 1; paragraph [0009]), wherein at least one bead lock includes a sharp edge (Figs. 1 and 2), wherein at least one bead lock is spaced from an axially outer edge of the wheel piece it is located on (Figs. 1 and 2), wherein the bead locks are 
From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the wheel of Chang to include the claimed plurality of bead locks equally spaced thereon to provide predictable results for preventing relative circumferential movement between the tire and wheel during use of the wheel assembly.
	Although Shinagawa teaches its bead locks being spaced apart from one another in the circumferential direction (paragraph [0010]), Shinagawa fails to expressly disclose its bead locks being on both a first rim or bead seat and a second rim or bead seat with no more than eight bead locks on each bead seat, wherein the bead locks are configured to mate with corresponding notches in the tire.
	Mancini, however, teaches a wheel assembly arrangement that includes a first plurality of bead locks 22 located along a first rim or bead seat and a second plurality of bead locks 22 located along a second rim or bead seat (lines 44-52 of col. 14; Figs. 1 and 2), wherein the first plurality of bead locks are equally spaced apart with no more than eight bead locks (line 53 of col. 14 through line 3 of col. 15 which describes the use of 8 mechanical coupling elements 21), wherein the second plurality of bead locks are equally spaced apart with no more than eight bead locks (line 53 of col. 14 through line 3 of col. 15 which describes the use of 8 mechanical coupling elements 21), wherein at least one bead lock includes a sharp edge (at the intersection of wall 22b and wall 22c as shown in Fig. 3), wherein at least one bead lock 22 is spaced from an axially outer edge of the bead seat it is located on (Figs. 1 and 2), wherein the bead locks are located on rim portions of the first and second bead seats, and extend across a full width of the rim portions (note the rim portion is considered to be a portion of the bead with the same axial 22 that projects therefrom as shown in Fig. 1), and wherein the bead locks are configured to mate with corresponding notches 23 in the tire 1 (Figs. 2-4).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the wheel of Chang, as modified by Shinagawa, so that its rim bead seats at the respective rim pieces have the claimed first and second plurality of equally spaced, but no more than eight, bead locks located thereon which are configured to mate with corresponding notches in the tire to provide predictable results for providing a more secure connection between the wheel pieces and tire that would further ensure that there is no relative circumferential movement between the tire and wheel during use of the wheel assembly at each side thereof.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shinagawa and Mancini, as applied to claim 1 above, and further in view of Iizuka (JPH06135202A; previously cited).
	Chang, as modified by Shinagawa and Mancini, fails to expressly disclose the bead locks on the first wheel piece being axially misaligned with the bead locks on the second wheel piece.
	Iizuka, however, teaches a wheel assembly arrangement that includes a first plurality of bead locks 22L located along a first rim or bead seat 21L and a second plurality of bead locks 22R located along a second rim or bead seat 21R (Fig. 1(b)), wherein the bead locks on the first wheel piece are axially misaligned with the bead locks on the second wheel piece (Fig. 1(c); paragraph [0008]), and wherein the bead locks are configured to mate with corresponding notches 14L, 14R in the tire (paragraph [0005]; Figs. 1(a) and 1(b)).
.

6.	Claims 8, 11, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Mancini.
Regarding claims 8, 11, 12 and 14-16, Shinagawa discloses a wheel (“automobile wheel” described in paragraph [0009]), comprising: a hub (not shown, but implicitly present to allow the automobile wheel to be connected to an automobile); a rim portion 10 surrounding the hub, the rim portion having an outer surface (unlabeled, but shown in Fig. 1), wherein the outer surface of the rim portion defines a circumference of the wheel (Fig. 1; paragraph [0009]); and a plurality of bead locks 3 spaced along the outer surface of the rim portion, wherein each of the plurality of bead locks is oriented substantially parallel to the axis of rotation of the wheel (Fig. 1) and has an axial length that is greater than a circumferential width (Fig. 1; paragraph [0009]), wherein the bead locks are rectangular in cross section (Figs. 1 and 2), wherein each bead lock includes a sharp edge (Figs. 1 and 2), and wherein each bead lock is spaced from an axially outer edge of the wheel (Figs. 1 and 2).
	Regarding claims 17-19, Shinagawa discloses a tire and wheel assembly, comprising: a tire (paragraph [0010]), wherein the tire implicitly has a bead portion, a sidewall, and a tread, wherein the bead portion is connected to the tread by the sidewall (note at least paragraphs 10; a plurality of bead locks 3 spaced along the rim portion (Fig. 1; paragraph [0009]), and wherein each of the plurality of bead locks is oriented substantially parallel to the axis of rotation of the wheel (Fig. 1) and has an axial length that is greater than a circumferential width (Fig. 1; paragraph [0009]), and wherein each of the bead locks has a rectangular cross sections (Figs. 1 and 2).
	Although Shinagawa discloses that its bead locks are “scattered in the circumferential direction of the wheel” (paragraph [0010]), Shinagawa fails to expressly disclose its plurality of bead locks being no more than eight bead locks on each side of the wheel with a plurality of notches located on the bead portion of the tire, corresponding to and mating with the plurality of bead locks located on the rim portion of the wheel.
	 Mancini, however, as noted above, teaches a wheel assembly arrangement that includes a first plurality of bead locks 22 located along a first rim or bead seat and a second plurality of bead locks 22 located along a second rim or bead seat (lines 44-52 of col. 14; Figs. 1 and 2), wherein the first plurality of bead locks are equally spaced apart with no more than eight bead locks (line 53 of col. 14 through line 3 of col. 15 which describes the use of 8 mechanical coupling elements 21), wherein the second plurality of bead locks are equally spaced apart with no more than eight bead locks (line 53 of col. 14 through line 3 of col. 15 which describes the use of 8 mechanical coupling elements 21), a plurality of notches 23 located on the bead portion of the tire 1, corresponding to the plurality of bead locks located on the rim portion of the wheel (Figs. 2-4), and where half of the bead locks are located on a first side of the wheel, and half of the bead locks are located on a second side of the wheel (Figs. 2-4).
.

7.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Mancini, as applied to claims 8, 19 and 20 above, and further in view of Iizuka.
Shinagawa, as modified by Mancini, fails to expressly disclose the bead locks on the first wheel piece being axially misaligned with the bead locks on the second wheel piece.
	Iizuka, however, teaches a wheel assembly arrangement that includes a first plurality of bead locks 22L located along a first rim or bead seat 21L and a second plurality of bead locks 22R located along a second rim or bead seat 21R (Fig. 1(b)), wherein the bead locks on the first wheel piece are axially misaligned with the bead locks on the second wheel piece (Fig. 1(c); paragraph [0008]), and wherein the bead locks are configured to mate with corresponding notches 14L, 14R in the tire (paragraph [0005]; Figs. 1(a) and 1(b)).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Shinagawa, as modified by Mancini, so that the bead locks located on the first piece are axially misaligned with the bead locks on the second wheel piece, to provide a balanced interlocking between the bead locks and the tire at each respective side that .

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Mancini, as applied to claim 17 above, and further in view of Asper et al. (US 2015/0283857 A1; previously cited; hereinafter “Asper”).
	Shinagawa, as modified by Mancini, fails to expressly disclose the tire applies an outward force of at least 1000 pounds against the wheel when the tire is mounted on the wheel.
	Asper, however, teaches its tire applying an outward force of at least 1000 pounds against the wheel when the tire is mounted on the wheel (paragraph [0070]).
	It would have been obvious to one having ordinary skill in the art to have modified the tire and wheel assembly of Shinagawa, as modified by Mancini, so that its tire applies an outward force of at least 1000 pounds against the wheel when the tire is mounted on the wheel, such as taught by Asper, to ensure that the tire is adequately secured between the respective rim flanges during sue of the tire and wheel assembly.

Response to Arguments
9.	Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617